Citation Nr: 0519024	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a laceration scar 
of the left knee.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1952 until 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

The issue on appeal was previously denied by the Board in 
March 2000.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2001 Order, the Court vacated the March 2000 Board 
decision and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and to Stay Proceedings.  

The issue was again denied by the Board, this time in a June 
2002 decision.  Again, the veteran appealed to the Court, 
which issued a December 2002 Order vacating the June 2002 
Board determination.  The matter was remanded back to the 
Board for development.  Pursuant to such development, the 
Board in turn remanded the issue to the RO in June 2003.  

The matter again came before the Board in August 2004.  At 
that time, the veteran's request to reopen his claim of 
entitlement to service connection for a left knee disability 
other than a laceration scar, to include on a secondary 
basis, was denied.  With respect to the increased rating 
claim, the RO's VCAA development was deemed insufficient, and 
that issue was again remanded in August 2004.  All 
development having now been satisfactorily accomplished, that 
issue is now ready for appellate consideration.

Finally, it is observed that, in an April 2003 communication, 
the veteran's attorney expressed his desire to withdraw 
representation for any and all purposes.  However, in a 
September 2003 Report of Contact, it was noted that the 
attorney would continue representing the veteran, and that 
the withdrawal request should be disregarded.


FINDINGS OF FACT

1.  The competent evidence demonstrates a well-healed and 
nontender laceration scar of the left knee, measuring 3 by .5 
centimeters.  

2.  The competent evidence fails to demonstrate any 
limitation of left knee function attributable to his service-
connected laceration scar.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
a laceration scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805, (as in effect 
prior to August 30, 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in December 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  The correspondence apprised the veteran as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, transcripts of the veteran's 
December 1998 personal hearing before the RO and his June 
1999 hearing before the undersigned are of record.  
Additional statements in support of the claim are also 
affiliated with the claims file.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

On VA examination in March 1955 the veteran was noted to have 
a left knee laceration scar which was nonadherent.  Motion of 
the left knee was normal.  The diagnoses included residuals 
of left knee laceration scar, largely subjective symptoms.  
By rating action in March 1955 the veteran was granted 
service connection and a noncompensable rating for a left 
knee laceration scar.  Service connection was assigned 
effective from September 1954.  The veteran submitted a claim 
for a compensable rating for this disability in April 1998.

VA outpatient treatment records dated from June 1997 to April 
1998 include examination of the veteran's lower extremities.  
No complaints or findings were made relative to the veteran's 
service-connected left knee laceration scar.  VA clinical 
examination of the veteran's knees in August 1998 also 
revealed no complaints or findings relative to the veteran's 
service-connected left knee laceration scar.

At the December 1998 hearing before the hearing officer at 
the RO, the veteran made no contentions as to having any 
symptoms resulting from his service-connected left knee scar.

The veteran next gave testimony at a hearing before the 
undersigned in June 1999.  He stated that he seemed to lose 
circulation in his leg when lying down.  (T. at 4.)  The 
veteran explained that the scar itself was not causing him 
pain, it was orthopedic problems such as arthritis that gave 
him problems.  (T. at 6.)  The veteran further commented that 
the scar had never been a problem for him and that, as far as 
he was concerned, it was "a beauty mark."  (T. at 15.)  He 
did attest to some adherence with bending of the left leg.  
He also endorsed a pulling sensation with movement of the 
left leg. (T. at 16.)  Additionally, on a few occasions he 
experienced a slight discoloration which was resolved with 
application of a cream.  He stated that his scar had always 
hurt a little bit, and he could not remember if there was 
more discomfort when it was discolored.  It was further noted 
that the veteran had undergone left knee surgery, creating 
additional scarring.  (T. at 15.)  The veteran explained that 
the surgical incision went right through his service-
connected laceration.  

Also at the June 1999 hearing, the veteran stated that he 
took a cane wherever he went.  (T. at 12.)  

An April 2003 VA outpatient treatment report revealed left 
knee range of motion from 0 to 90 degrees.  The veteran's 
gait was normal and the knee was nontender to palpation.  

A VA outpatient treatment record dated in November 2004 
indicated left knee range of motion from 0 to 90 degrees.  
The skin was benign over well-healed wound.  Strength was 5/5 
for flexion and extension.  The remainder of VA outpatient 
treatment reports did not address the left knee scar.  

In December 2004, the veteran was examined by VA.  He had no 
complaints regarding the left knee scar.  Objectively, there 
was a 3 by .5 cm transverse scar on the anterior portion of 
the left patellar area that blended into the total knee 
arthroplasty vertical incision on the medial border.  The 
scar was depressed, nonadherent, nontender and white.  The 
area was not tender.  

Analysis

Throughout the rating period on appeal, a noncompensable 
evaluation has been assigned for a laceration scar of the 
left knee pursuant to Diagnostic Code 7805.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will first consider whether the 
rating schedule prior to this date affords the veteran an 
increased rating.  

As previously noted, the veteran is rated under Diagnostic 
Code 7805.  Prior to, and from, August 30, 2002, that Code 
section instructed the rater to evaluate the scar based on 
limitation of function of the part affected.  There has been 
no demonstration by competent clinical evidence of record 
that the service-connected left knee laceration scar has 
resulted in limitation of function of the left knee.  Rather, 
the scar has been consistently described as well healed, 
nonadherent and nontender.  

The Board has also considered whether any other Code sections 
in effect prior to, and from, August 30, 2002, could afford 
the veteran a compensable rating for his left knee laceration 
scar.  

As in effect prior to August 30, 2002, Diagnostic Code 7803 
provided a 10 percent rating for superficial scars which are 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7804 provided a 10 percent rating for scars that are 
superficial, tender and painful on objective demonstration.

At his June 1999 hearing before the undersigned, the veteran 
testified as to pain associated with his left knee scar.  
Indeed, after first denying that his left knee scar caused 
him problems, he then admitted that the scar had always 
slightly hurt.  However, despite such testimony, a 
compensable rating under the old version of Diagnostic Code 
7803 or 7804 is not warranted because the objective evidence 
does not establish that the scar is other than well healed, 
nontender and without pain.  

The Board finds no other Code sections prior to August 30, 
2002, that address the veteran's claim.  Thus, based on the 
foregoing, a compensable rating is not warranted based on 
38 C.F.R. § 4.118 as it existed before that date.  

The Board will now consider the applicable provisions of 
38 C.F.R. § 4.118, as in effect from August 30, 2002.  

The new version of Diagnostic code 7801 provides a 10 percent 
evaluation for scars, other than of the head, face or neck 
that are deep or cause limitation of motion and exceed 6 
square inches or 39 square centimeters.  Here, the veteran's 
scar measured 3 by .5, thus does not meet the size 
requirements contemplated for a compensable rating.  
Additionally, the scar was not found to be deep and has not 
been identified as the cause of the veteran's limited left 
knee motion.  

The revised version of Diagnostic Code 7803 provides a 10 
percent rating for scars that are superficial and unstable.  
Such has not been demonstrated by the objective evidence.  
Rather, the scar was described as well healed in a November 
2004 VA outpatient record.  No other records refute that 
description.  

Diagnostic Code 7804 and 7805 have not been altered by the 
August 30, 2002 revisions to 38 C.F.R. § 4.118.  Thus, as 
already explained, those Code sections do not provide a basis 
for an increased rating here.  No other code sections are 
relevant to the claim.    

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 
noncompensable rating for a laceration scar of the left knee.  
There is no basis for an increased rating under the 
applicable schedular criteria, either in their current form 
or as they existed prior to August 30, 2002.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

A compensable rating for a laceration scar of the left knee 
is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


